UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee a i a a ee eee xX
CARLOS MIRANDA, : 16cv4942 (DLC)
Movant, : O1lcr0397 (DLC)
yo :
ORDER
UNITED STATES OF AMERICA,
Respondent.
ee ee ea ee ee ee ee ee x

DENISE COTE, District Judge:

 

 

On January 10, 2020, the defendant was re-sentenced
pursuant to the Supreme Courts decision in United States v.
Davis, No. 18-431, 2019 WL 2570623 (U.S. Sup. Ct. June 24,
2019). On January 22, 2020, the “Amended Judgement In A
Criminal Case Pursuant to First Step Act of 2018” was filed in
OQler397. Accordingly, it is hereby

ORDERED that the Clerk of Court shall terminate civil
action 16 Civ. 4942,

Dated: New York, New York
January 22, 2020

fleck.

ISE COTE
United stat s District Judge

}

 
